Mikoll and Levine, JJ.,
dissent and vote to annul in the following memorandum by Levine, J. Levine J. (dissenting). We respectfully dissent. We may assume, arguendo, that New York constitutionally could have elected to provide for automatic revocation of a professional’s license to practice upon conviction of a felony. However, by statute, the State has chosen not to do so if, as here, the convicted felon has obtained a certificate of relief from disabilities (Correction Law, § 701, subd 2; Matter of Hodes v Axelrod, 56 NY2d 930). At this point, for procedural due process purposes, petitioner’s property interest in his license to practice accountancy continued to exist to the extent of the mandated review of mitigating factors which might impel the exercise of discretion against revocation (see Matter of Economico v Village of Pelham, 50 NY2d 120, 127). Perhaps, under the cost-benefit due process analysis set forth in Mathews v Eldridge (424 US 319) to determine what process was due petitioner, his right to be heard could have been satisfied by limiting it to the submission of documentary evidence and written arguments in his own defense and in rebuttal of unfavorable written materials submitted by the Education Department’s Office of Professional Discipline (cf. Matter of Forrest v Ambach, 93 AD2d 965, 966). Indeed, there is statutory verbiage which suggests that the right to be heard under the expedited procedure before the Regents Review Committee could be thus restricted (Education Law, § 6510, subd 4, par b). However, respondents’ own administrative construction of the statute was not to limit the expedited procedure to a review of documents. They sent petitioner a paper denominated a “notice of hearing” (emphasis added) in which they advised him of the Regents Review Committee’s option to ask him questions at the hearing to which he was to be prepared to respond. Respondents’ construction of the statute opening the expedited, procedure to such oral evidence was not unreasonable, given the licensee’s statutory right to appear and be represented by counsel before the Regents Review Committee (Education Law, § 6510, subd 4, par b). Moreover, the uncontested averments of petitioner’s attorney’s affidavit establish that the Regents Review Committee actually availed itself of the opportunity to elicit oral evidence by question*850ing petitioner on various ameliorating circumstances, and that his request that minutes of the hearing be taken was summarily refused. Thus, it seems to us indisputable that even under the. admittedly restrictive hearing requirements of the expedited procedure employed here, the Regents Review Committee performed the traditional, two-fold role assigned to the first stage in a bifurcated administrative agency decision-making process, namely, developing the record for review by the ultimate agency decision maker as well as making a recommendation for the final disposition. It seems equally undeniable that here the ultimate agency decision maker (the Board of Regents) chose to disregard its Regents Review Committee’s recommendation of a penalty less severe than revocation without having had any access to a portion of the evidence upon which that recommendation was based. Merely because the Board of Regents gave as its reason for disregarding the Regents Review Committee’s recommendation, that it took “a more serious view of the misconduct”, does not obviate the significance of this gap in the board’s information base. By statutory law, the matter of discipline for a licensee’s misconduct is not totally dependent upon the fact or gravity of the commission of the offense, once the licensee has received a certificate of relief from disabilities. By way of analogy, what happened here is the same as a criminal court imposing sentence solely on the basis of the circumstances of an offense while consciously refusing even to hear available mitigating data concerning the circumstances of the offender. Unquestionably, administrative agencies now have wide discretion in governing their own administrative procedures of disposition and immunity from judicial inquiry into their decision-making processes (see, e.g., United States v Morgan, 313 US 409, 422; 3 Davis, Administrative Law Treatise [2d ed], §§ 17:4-17:5, pp 285-297). However, the infirmity presented here is evident without probing into the administrative process by which the Board of Regents reached its determination. Not only was there no transcript of the Regents Review Committee’s hearing, there was no summary of the evidence upon which the committee based its recommendation, no explanation by the committee of its reasoning and no opportunity before the board for petitioner to analyze or advance arguments concerning that evidence. Research has disclosed no case where the deciding officer of an administrative agency has been permitted thus to determine the ultimate issue without having available at least some form of access to all of the basic information adduced during the preliminary stage of the proceeding. The weight of precedent is to the contrary. In the first of the Morgan cases (Morgan v United States, 298 US 468), the United States Supreme Court held: “The ‘hearing’ is the hearing of evidence and argument. If the one who determines the facts which underlie the order has not considered evidence or argument, it is manifest that the hearing has not been given. * * * It is no answer to say that the question for the court is whether the evidence supports the findings and the findings support the order. For the weight ascribed by the law to the findings — their conclusiveness when made within the sphere of the authority conferred — rests upon the assumption that the officer who makes the findings has addressed himself to the evidence, and upon that evidence has conscientiously reached the conclusions which he deems it to justify. That duty cannot be performed by one who has not considered evidence or argument” (id., pp 480-481; emphasis added). The continued vitality of this holding in Morgan I is attested to by a leading commentator on administrative law (3 Davis, Administrative Law Treatise [2d ed], § 17:3, p 281) and by the following excerpt from the United States Second Circuit Court of Appeals decision in Ostrowski v City of New York (601 F2d 629, 631): “Since the decisionmaker (the Commissioner) did not have a complete record of the hearing in these disciplinary proceedings and since the affected employees had no opportunity to see and comment on the *851hearing officer’s summary of the record and his recommendation, we think appellants’ due process challenge is a grave one. See, e.g., Morgan v. United States, 304 U.S. 1, 58 S.Ct. 999, 82 L.Ed. 1129 (1938); Morgan v. United States, 298 U.S. 468, 482, 1288, 80 L.Ed. [sic] 56 S.Ct. 906, (1936); Kinsella v. Board of Education, 378 F.Supp. 54, 59-60 (W.D.N.Y. 1974) (three judge court), aff’d. mem., 542 F.2d 1165 (1976).” Nor do the New York cases support the total autonomy of administrative agency processes sanctioned by the majority here (see, e.g., Matter of Economico v Village of Pelham, 50 NY2d 120, supra; Matter of Wallace v Murphy, 21 NY2d 433; Matter of Taub v Pirnie, 3 NY2d 188; Matter of Weekes v O’Connell, 304 NY 259). Finally, the fundamental unfairness of the board’s process of determination cannot be overcome by the simply expedient of merely declaring that there was no factual dispute to be decided here. To be sure, petitioner was precluded from contesting the fact of professional misconduct arising out of his conviction. However, in a statutorily required hearing on possible mitigating factors concerning the established misconduct, there may be factual disputes over the existence and significance of such factors. That such was the case here is demonstrated by the diametrically opposing positions taken by petitioner and respondents in their briefs concerning whether petitioner’s offense was an isolated instance of criminality or instead was part of a pattern of misconduct. This distinguishes the instant case from Matter of Landesman v Ambach (94 AD2d 827), where respondents did not dispute the truth of petitioner’s mitigating factors and the record did not disclose any submission of oral evidence. For the foregoing reasons, we would annul the Commissioner of Education’s determination, and remit to the Board of Regents for further proceedings not inconsistent herewith.